DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 17-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, set a network allocation vector (NAV) according to the first information indicating the duration for the pending frame exchange sequence, and reset the NAV when the wireless communication terminal does not receive a PLCP Protocol Data Unit (PPDU) for a reference time from a time point at which the first frame is received, wherein the reference time is set based on a Modulation & Coding Scheme (MCS), with which the second frame is transmitted, an inter-frame space between the first frame and the second frame, and a Slot Time defined in the IEEE 802.11 standard, wherein the MCS with which the second frame is transmitted is the most robust MCS usable for a transmission of a PPDU including the second frame, as substantially described in independent claims 17 and 24. These limitations, in combination with the remaining limitations of claims 17 and 24, are not taught nor suggested by the prior art of record. Claims 18-23 and 25-30 depend from allowed claim and therefore allowed for the same reasons.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al (US 2018/0213558 A1) teaches, a wireless communication terminal, receive, from a base wireless communication terminal through the transceiver(see para 269 and Fig. 34, transceiver 130 for MU-RTS), a first frame including first information indicating a duration required for a pending frame exchange sequence ( see para 166-167 Fig. 20, 23-25, i.e., STA receiving MU-RTS frame that includes duration) and second information indicating a frequency band which is allocated for transmission of a second frame( see para 164-166 and Figs. 20, 23-25, STA receiving MU-RTS frame comprising channel and bandwidth information for transmitting CTS frames) wherein the pending frame exchange sequence is a transmission sequence between one or more wireless communication terminals other than the wireless communication terminal, and the base wireless communication terminal( see para 161, 166, 167 and Figs. 23-25, i.e., a third party STA receiving MU-RTS  communicated between other STAs), set a network allocation vector (NAV) according to the first information indicating the duration for the pending frame exchange sequence( see para 166-167 and Figs. 23-25, i.e., the third party station setting the NAV based on duration information received on MU-RTS), and  reset the NAV when the wireless communication terminal does not receive a PLCP Protocol Data Unit (PPDU) for a reference time from a time point at which the first frame is received( see para 175-179 and Figs. 23-25,  NAV is reset when CTS or data is not received within predetermined time). Kim failed to teach, set a network allocation vector (NAV) according to the first information indicating the duration for the pending frame exchange sequence, and reset the NAV when the wireless communication terminal does not receive a PLCP Protocol Data Unit (PPDU) for a reference time from a time point at which the first frame is received, wherein the reference time is set based on a Modulation & Coding Scheme (MCS), with which the second frame is transmitted, an inter-frame space between the first frame and the second frame, and a Slot Time defined in the IEEE 802.11 standard, wherein the MCS with which the second frame is transmitted is the most robust MCS usable for a transmission of a PPDU including the second frame.
Seok (US2016/0143026 A1) teaches (see para 304-306),a method for transmitting a response frame by a responding Station (STA) to a transmitting STA in a wireless local area network. The method may include receiving, from the transmitting STA, a trigger frame including information related to a Modulation and Coding Scheme (MCS) for the response frame, and transmitting, to the transmitting STA, the response frame according to an MCS determined based on the information related to the MCS for the response frame included in the trigger frame.
Hedayat (US 20160360443 A1) (see para 50-52) teaches, a method for generating a trigger frame that initiates the UL multi users simultaneous transmission, where the trigger frame includes a UL MU Physical Layer Convergence Protocol (PLCP) Protocol Data Unit (PPDU) attributes field to indicate attributes pertaining to a UL MU PPDU transmitted to the AP during the UL MU simultaneous transmission that are common to a plurality of stations (STAs) that are scheduled to participate in the UL MU simultaneous transmission and, a STA Physical Layer Service Data Unit (PSDU) attributes field for a particular STA from the plurality of STAs to indicate attributes pertaining to the UL MU PPDU that are specific to the particular STA. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWET HAILE/Primary Examiner, Art Unit 2474